Exhibit 10.23
9th AMENDMENT TO SERVICE AGREEMENT
     This 9th Amendment to Service Agreement (this “Amendment”) is made and
entered into as of this 11th day of June, 2009 between First Data Merchant
Services Corporation (“FDMS”) and iPayment, Inc., formerly known as iPayment
Holdings, Inc. (“Customer”).
RECITALS
A. Customer and FDMS have previously entered into a Service Agreement dated as
of July 1, 2002, as previously amended (the “Service Agreement”), pursuant to
which FDMS processes and settles credit and debit card transactions on behalf of
Customer’s Merchants and provides related products and services to Customer
(“Data Processing Services”).
B. AdvanceMe, Inc. (“AMI”) has developed and administers a program pursuant to
which it makes available to merchants a suite of working capital funding
products.
C. A merchant participates in the AMI program (“Program”) by entering into an
AMI merchant agreement, in the form provided by AMI from time to time (“AMI
Merchant Agreement”), pursuant to which AMI purchases all of the merchant’s
rights, title and interests in and to a specified amount (such aggregate amount,
the “Specified Amount”) of the merchant’s future card sales that FDMS settles on
behalf of the merchant and for which FDMS has agreed to provide certain
processing services to AMI (“Receivables”) in exchange for a discounted purchase
price paid as a lump-sum cash amount up-front (“Purchase Price”).
D. FDMS has entered into an agreement with AMI (“AMI Referral Agreement”)
pursuant to which FDMS and certain of its customers may refer merchants to AMI
for participation in AMI’s Program and FDMS will provide certain processing
services to AMI in connection with AMI’s Program.
E. Customer wishes to refer Merchants for participation in AMI’s Program, upon
and subject to the terms and conditions contained herein.
          NOW, THEREFORE, in consideration of the foregoing, the parties agree
as follows:
          1. Basic Transactions.
     (a) Merchant Referrals. During the term of this Amendment (“Amendment
Term”), Customer may refer Merchants for participation in AMI’s Program that
satisfy Customer’s credit standards and execute Customer’s merchant processing
agreement with respect to which FDMS provides Data Processing Services pursuant
to the Service Agreement (each such merchant, a “Referred Merchant,” and each
such agreement, a “MPA”) by submitting to AMI or FDMS, as directed by FDMS, an
AMI submission package, in the form supplied by FDMS from time to time (an “AMI
Submission Package”). FDMS will make available training on the AMI Program. For
the avoidance of doubt, this is a non-exclusive relationship and customer is not
required to refer Merchants for participation in AMI’s Program.
     (b) AMI Acceptance of Referral. During the Amendment Term, AMI will review
each AMI Submission Package and determine, in its sole discretion, whether or
not to enter into an AMI Merchant Agreement with each Referred Merchant.
Referred Merchants with respect to which AMI executes an AMI Merchant Agreement
and pays a Purchase Price are referred to in this Amendment as “Funded
Merchants.” AMI shall provide Referred Merchants and Funded Merchants
commercially reasonable assistance with any issues arising in connection with
AMI’s Program, Receivables and their respective AMI Submission Packages and AMI
Merchant Agreements.

 



--------------------------------------------------------------------------------



 



          2. Referral Fees. Upon and subject to the terms and conditions of this
Amendment, in consideration for each referral of a Referred Merchant that
becomes a Funded Merchant, FDMS will pay to Customer commissions in accordance
with Exhibit 1 to this Amendment (“Commissions”) during the Term, as long as
(a) such Funded Merchant has a current MPA with Customer, and (b) FDMS is
remitting settlement funds of (or FDMS (or Customer pursuant to Section 4(c)(ii)
below) is providing net settlement data with respect to) such Funded Merchant to
AMI. Together with each such payment, FDMS shall provide a written statement
that describes in reasonable detail the Commissions calculation for the
applicable period.
          3. Authorizations. Customer authorizes:
     (a) FDMS to act as Customer’s liaison with AMI as set forth in this
Amendment.
     (b) FDMS to remit to AMI net settlement funds of (or to provide net
settlement data with respect to) Funded Merchants pursuant to the terms of the
applicable AMI Merchant Agreement and subject to the terms set forth in this
Amendment in the manner agreed upon by FDMS and AMI. Customer acknowledges and
agrees that FDMS will remit such amounts (or provide such data) to AMI for as
long as a Funded Merchant owes Receivables to AMI, but for no more than two
years following the date of termination of the AMI Referral Agreement; provided
that, if the AMI Referral Agreement is terminated as the result of a change in
law or due to AMI’s breach, FDMS will remit net settlement funds to AMI only for
each Funded Merchant with respect to which FDMS is performing such obligations
on the date of termination, until the date on which the applicable Specified
Amounts have been remitted to AMI. Notwithstanding anything in this Amendment to
the contrary, FDMS’s obligations pursuant to this Section 3(b) will cease if
such obligations would result in FDMS violating any applicable law, rule,
regulation, court order or cause FDMS material reputational damage.
     4. Obligations, Covenants and Other_Agreements.
     (a) Independent Contractor; No Agency. Each party will act as an
independent contractor of the other party and AMI. Each party, its directors,
stockholders, employees, agents and independent contractors, will not be
considered or deemed to be an agent, employee, partner, subconctractor or joint
venture partner of the other party or AMI. Neither party nor AMI will have any
authority to contract for or bind the other party in any manner (including with
respect to any AMI Submission Package, AMI Merchant Agreement or MPA) or
represent itself as an agent, partner, subcontractor or employee of the other
party or AMI. Customer acknowledges that FDMS is a payment processor and, with
respect to any Receivables, FDMS’s obligations to Customer are limited to those
obligations expressly identified in this Amendment. AMI has no obligation to pay
any commissions or fees to Customer and Customer will seek any Commissions that
may be due with respect to any Funded Merchant from FDMS and not from AMI.
     (b) No Misrepresentations.
               (i) During the Amendment Term and for as long as a Funded
Merchant owes Receivables to AMI, neither party nor AMI will knowingly
misrepresent the other party, AMI, AMl’s Program, the AMI Merchant Agreement,
FDMS’s Data Processing Services, this Amendment, or the MPA in any communication
or media.
               (ii) Without limiting the generality of the foregoing,
                    (A) Customer will not knowingly represent to Merchants that
there is any fee or charge associated with submitting an AMI Submission Package,
applying to participate in AMI’s Program, or processing any application
therefor, or charge Merchants any such fees or charges.

2



--------------------------------------------------------------------------------



 



                    (B) Customer will represent AMI’S Program as involving
purchase and sale transactions and not as loans or lending transactions.
     (c) Non-Solicitation.
               (i) Customer covenants and agrees, and FDMS represents and
warrants that it has caused AMI to covenant and agree, that it will not,
directly or indirectly, during the Amendment Term,
                    (A) solicit, advise, encourage, direct or contract with any
Referred Merchant or Funded Merchant to breach, terminate, interrupt or payoff
early any AMI Merchant Agreement or MPA.
                    (B) with respect to AMI, use Customer’s Merchant Information
for any purposes other than evaluating and soliciting Referred Merchants and
Funded Merchants for participation in AMI’s Program, including consummating
initial and subsequent purchases under AMI Merchant Agreements, and providing
AMI’s Program to Referred Merchants who become Funded Merchants. For the
purposes of this Amendment, “Customer’s Merchant Information” will consist of
all information regarding Merchants which may be provided by Customer or FDMS to
AMI.
               (ii) After the Amendment Term for as long as a Funded Merchant
owes Receivables to AMI, but for no more than two years following the date of
termination of the AMI Referral Agreement, Customer covenants and agrees, and
FDMS represents and warrants that it has caused AMI to covenant and agree, that
it will not with respect to such Funded Merchant, directly or indirectly, (1)
solicit, advise, encourage, direct or contract with such Funded Merchant to
breach, terminate, interrupt or payoff early such Merchant’s AMI Merchant
Agreement or MPA, or (2) interfere with Customer’s or AMI’s relationship with
such Funded Merchant. Subject to the preceding sentence and unless the AMI
Referral Agreement is terminated due to AMI’s breach, AMI may use Customer’s
Merchant Information solely for the purposes of evaluating and soliciting
Referred Merchants for participation in AMI’s Program, including consummating
initial and subsequent purchases under AMI Merchant Agreements, and providing
AMI’s Program to Referred Merchants who become Funded Merchants; provided,
however, that if FDMS terminates the AMI Referral Agreement after determining in
its reasonable discretion that it jeopardizes FDMS’s key relationships or puts
FDMS at significant financial or reputational risk, then Customer shall have the
right to approve the manner and content of any solicitation by AMI pursuant to
the foregoing, which approval shall not be unreasonably withheld or delayed, and
to terminate AMI’s solicitation rights upon written notice; further provided,
however, that if this Amendment is terminated due to Customer’s breach of this
Section 4(c) or Section 4(e) below, or if Customer breaches its Data Obligation
(as defined below), this Section 4(c)(ii) shall not apply to AMI after the date
of such termination.
Nothwithstanding the foregoing, (x) if the AMI Referral Agreement is terminated
as the result of a change in law or as the result of AMI’s breach, AMI may only
use Customer’s Merchant Information to provide AMI’s Program to Referred
Merchants who are Funded Merchants on the date of termination (for the avoidance
of doubt, AMI may not use Customer’s Merchant Information to directly or
indirectly solicit any such Funded Merchant for further participation in AMI’s
Program), or (y) if the AMI Referral Agreement is terminated by AMI for FDMS’s
failure to remit to AMI net settlement funds of (or to provide net settlement
data with respect to) Funded Merchants who participate in AMI’s Program, and if
FDMS fails to do so after such termination, Customer will provide net settlement
data directly to AMI on a daily basis for Referred Merchants who have an active
MPA with Customer, receive data processing services through FDMS and participate
in AMI’s Program, subject to the conditions that apply to FDMS in Section 3(b)
and Section 5 (“Data Obligation”).

3



--------------------------------------------------------------------------------



 



     (d) No Short Period. During the Amendment Term, for ninety (90) days after
Customer has submitted an AMI Submission Package to AMI or FDMS for a Merchant,
Customer covenants and agrees that it will not provide to any person, other than
AMI, any right, option or opportunity to provide any such Merchant with a
product similar to AMI’s Program. In the event FDMS notifies Customer prior to
the end of the ninety (90) day period that AMI has declined to accept such
Merchant into AMI’s Program, then the foregoing sentence shall no longer apply
to Customer with respect to such Merchant.
     (e) Confidentiality. Neither Customer nor FDMS shall use or disclose data
regarding Funded Merchants’ performance with respect to AMI’s Program. This
provision shall survive termination of this Amendment.
     (f) Legal Compliance. During the Amendment Term and for as long as a Funded
Merchant owes Receivables to AMI, each party represents, warrants and covenants
that it is and will remain in compliance with applicable laws, rules and
regulations with respect to delivery of this Amendment and consummation of the
transactions contemplated hereunder, FDMS represents and warrants that it has
caused AMI to represent, warrant and covenant that, for as long as FDMS has an
obligation to perform services under the AMI Referral Agreement, AMI will comply
with all laws, rules and regulations applicable to its activities as
contemplated by this Amendment.
     (g) Materials; Limited License to Use AMI Marks. During the Amendment Term:
subject to the terms and conditions of this Amendment, Customer shall determine,
in its reasonable discretion, the marketing and promotional materials
(collectively, “Materials”), including their distribution, to be used in
connection with its solicitation and referral of Merchants to participate in
AMI’s Program. Notwithstanding the foregoing, to the extent any Materials
contain any AMI Marks (as defined below) or describe AMI, AMI’s Program or the
AMI Merchant Agreement, and such materials are not supplied to Customer by FDMS,
Customer shall submit such Materials, prior to their use, to FDMS for approval
by FDMS, each in its reasonable discretion. Customer shall not use any AMI Mark
in any manner that is inconsistent with the Sublicense (as defined below) or the
provisions of this Amendment, as determined by FDMS in its discretion. Upon and
subject to the terms and conditions of this Amendment, FDMS grants to Customer,
during the Amendment Term, a nonexclusive, limited license to use AMI’s name,
logo, trademarks, service marks, copyrights and copyrightable materials
(collectively, “AMI Marks”) in Materials solely for the purpose of, and in
connection with, Customer’s solicitation and referral of Merchants for
participation in AMI’s Program (the “Sublicense”). Customer shall have no right
to sublicense or otherwise transfer the Sublicense to any third party; provided,
however, that the use of AMI Marks by professional printers that generate
Materials on behalf of Customer shall be permitted under the terms of the
Sublicense to the extent such use is otherwise consistent with the terms and
conditions of the Sublicense and this Amendment. Customer shall not delete or in
any manner alter any notices appearing on the AMI Marks and Customer shall
reproduce such notices on all reproductions of the AMI Marks.
     (h) Indemnification. In addition to each party’s indemnification
obligations to the other party under the Service Agreement:
               (i) Customer shall indemnify and hold harmless FDMS and AMI, and
each of their respective officers, directors, agents and employees, from any
liabilities, lawsuits, losses, penalties, fines, claims or demands (including
the costs, expenses and reasonable attorney’s fees on account thereof)
(“Damages”) to the extent such Damages arise out or result from (A) any fraud,
misrepresentation or breach of representation or warranty of Customer contained
in this Amendment, (B) any breach or non-performance by Customer of any of its
obligations, covenants or other agreements pursuant to this Amendment, or
(C) any act or omission by Customer in connection with Customer’s obligations
under this Amendment.

4



--------------------------------------------------------------------------------



 



               (ii) FDMS shall indemnify and hold harmless Customer, and each of
its respective officers, directors, agents and employees, from Damages to the
extent such Damages arise out or result from (A) any fraud, misrepresentation or
breach of representation or warranty of FDMS contained in this Amendment,
(B) any breach or non-performance by FDMS of any of its obligations, covenants
or other agreements pursuant to this Amendment, or (C) any act or omission by
FDMS in connection with FDMS’ obligations under this Amendment. In addition,
Customer shall promptly notify FDMS of any Damages that arise out of or in
connection with AMl’s Program or AMI’s products or services, and FDMS shall
enforce its available rights of indemnity against AMI for its own benefit and
the benefit of Customer.
This Section 4(h) shall survive termination of this Amendment.
     (i) Limitation on Liability: Exclusion of Damages. The cumulative aggregate
liability of Customer or FDMS for all Damages for claims brought under this
Amendment by Customer against FDMS or by FDMS or AMI against Customer, shall be
limited to the actual direct out-of-pocket expenses that are reasonably incurred
by such person and shall not exceed the lesser of the amount of the Commissions
paid to Customer by FDMS pursuant to this Amendment during the twelve (12)
months preceding the date giving rise to the claim or fifty thousand dollars
($50,000.00); provided, however, that the foregoing limitation shall not limit
the payment obligations of FDMS under Section 2 of this Amendment.
IN NO EVENT SHALL EITHER PARTY TO THIS AMENDMENT OR AMI OR ANY OF A PARTY’S OR
AMI’S DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR SUBCUSTOMERS BE LIABLE UNDER ANY
THEORY OF TORT, CONTRACT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY
FOR LOST PROFITS, EXEMPLARY, PUNITIVE, SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL DAMAGES OR THE LIKE, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT
OF CUSTOMER AND FDMS REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE OR
WHETHER EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
     (j) Dispute Resolution. (a) With the exception of any dispute, controversy
or claim (each, a “Dispute”) with respect to which a party or AMI is entitled to
equitable relief (including specific performance or injunctive relief) pursuant
to this Amendment, Disputes arising out of or relating to this Amendment or the
performance, breach or termination thereof shall be submitted to the American
Arbitration Association (“AAA”) in New York, New York, for binding arbitration
in accordance with the Commercial Arbitration Rules of AAA then in effect
(“Commercial Arbitration Rules”). Any Dispute shall be decided by one
(1) arbitrator mutually agreeable to Customer and AMI or FDMS, as applicable. If
Customer and AMI or FDMS, as applicable, cannot agree on one (1) arbitrator, AAA
shall appoint an arbitrator to resolve the Dispute. Customer, FDMS and AMI
acknowledge and agree that any arbitration pursuant to this Section 4(j) shall
be conducted in New York, New York in accordance with the Commercial Arbitration
Rules and federal and state rules of evidence and civil procedure shall not
apply. The decision of the arbitrator as to the validity and amount of any claim
shall be binding and conclusive upon the parties. Such decision shall be written
and shall be supported by written findings of fact and conclusions, which shall
set forth the award, judgment, decree or order awarded by the arbitrator.
Judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction. The non-prevailing party to an arbitration shall pay its
own costs and expenses, the fees and costs of the arbitrator, the administrative
costs of the arbitration, and the expenses, including reasonable attorneys’ fees
and costs, incurred by the other party to the arbitration. The parties and AMI
waive trial by jury in any court in any proceeding on any matter arising in
connection with, or in any way related to, the transactions of which this
Amendment is a part or the enforcement hereof, except where such waiver is
prohibited by law or deemed by a court of law to be against public policy. The
parties and AMI

5



--------------------------------------------------------------------------------



 



acknowledge that each makes this waiver knowingly, willingly and voluntarily and
without duress, and only after extensive consideration with their attorneys of
the ramifications of this waiver.
     (k) No Warranties. FDMS, CUSTOMER, AND AMI DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT, EXCEPT AS SET FORTH HEREIN.
     5. Customer’s Rights Under MPA. During the Amendment Term and for as long
as FDMS is performing its obligations under Section 3(b) above, FDMS represents
and warrants that AMI’s right to receive any portion of the net settlement
amount to be paid by FDMS to a Funded Merchant on any given day is subject to
the rights of Customer, the applicable acquiring bank rights, and FDMS, if
applicable (collectively, “Service Providers”), under the applicable MPA.
Service Providers have the right to withhold or suspend payment of settlement
funds to a Funded Merchant and/or refuse or terminate the provision of credit
card processing services to a Funded Merchant in accordance with and pursuant to
the terms of the applicable MPA; provided, however, that, in the event any
Service Provider determines to take any such action, Service Provider will use
commercially reasonable efforts to notify FDMS in writing of such action within
a commercially reasonable time after notifying the relevant Funded Merchant of
such action and FDMS will notify AMI. If Service Providers withhold or suspend
payment of any settlement funds or withhold any services pursuant to the terms
of the applicable MPA, Customer shall not be in breach of this Amendment solely
by virtue of withholding or suspending such payments or withholding such
services, provided that Service Providers do not take any such action, including
terminating a MPA with a Funded Merchant, for the principal purpose of
frustrating FDMS’ ability to remit any portion of a Specified Amount to AMI, or
to interfere with AMl’s relationship with a Merchant.
     6. Termination of Amendment.
     (a) This Amendment may be terminated: (i) by FDMS, upon written notice, if
the AMI Referral Agreement terminates (FDMS will give Customer prompt notice in
the event it gives or receives notice of termination); (ii) by FDMS, if FDMS
provides Customer with written notice that Customer has breached a material
obligation under this Amendment and such breach is not cured within seven
(7) business days of Customer’s receipt of such notice, (iii) by either party by
giving the other party at least ninety (90) days prior written notice; or
(iv) automatically, upon termination or expiration of the Service Agreement. If
this Amendment is terminated pursuant to Section 6(a)(ii), FDMS’s obligations
under Section 2 shall terminate.
     (b) Upon termination of this Amendment, Customer acknowledges and agrees
that it shall cease making referrals to the AMI Program under this Amendment.
The parties acknowledge that each provision of this Amendment shall survive in
accordance with its terms, if any
     7. Third Party Beneficiary. AMI is a third party beneficiary of Sections 1,
4, 5 and 7 of this Amendment and has the right to enforce these provisions
against Customer. This provision will survive termination of this Amendment.
     8. Entire Agreement; Definitions. This Amendment (including all exhibits
referred to herein) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they relate in any way to the subject matter hereof. No
representation, promise or inducement has been made by a party that is not
embodied in this Amendment, and the parties will not be bound by or liable for
any alleged representation, promise or inducement not specifically set forth
herein. In the event of an inconsistency between the terms of this Amendment and
the Service Agreement, the

6



--------------------------------------------------------------------------------



 



terms of the Amendment will control, Otherwise, all terms and conditions of the
Service Agreement will remain in full force and effect and likewise apply to
this Amendment Capitalized terms used but not otherwise defined in this
Amendment will have the meanings set forth in the Service Agreement.
      9. Counterparts; Facsimile Signatures. This Amendment may be executed in
one or more counterparts (including by means of facsimile), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Signatures to this Amendment may be transmitted by facsimile
and such transmission shall be deemed an original.
The parties have executed this Amendment as of the date first set forth above.

                      iPayment, Inc.       First Data Merchant Services
Corporation    
 
                   
By:
Name:
  /s/ Afshin Yazdian
 
Afshin Yazdian       By:
Name:   /s/ Stephanie Lusher
 
Stephanie Lusher    
Title:
  EVP       Title:   SVP    

7



--------------------------------------------------------------------------------



 



EXHIBIT 1
COMMISSIONS
As set forth in Section II, in each calendar month, FDMS will issue to Customer
an invoice credit in the amount calculated in accordance with this Exhibit 1
(collectively, the “Commissions”, as further defined below) for Commissions
earned by Customer during the preceding calendar month, if any.

A.   Calculation of Commissions.       Qualified New Merchants - A Referred
Merchant must satisfy all of the following criteria to constitute a “Qualified
New Merchant”: (i) Customer submitted an AMI Submission Package to AMI or FDMS
on behalf of the Referred Merchant during the Amendment Term; (ii) the Referred
Merchant and associated owner(s)/guarantor(s) had no outstanding Receivables due
to AMI at any time during the six (6) months prior to Customer’s submission to
AMI of such AMI Submission Package; (iii) AMI executed an AMI Merchant Agreement
during the Amendment Term and within ninety (90) days of AMI’s receipt thereof;
(iv) AMI paid the Purchase Price to the Referred Merchant pursuant to the terms
of such AMI Merchant Agreement.       Upon and subject to the terms and
conditions of this Exhibit 1 and the other provisions of the Amendment, the
Commissions to be paid to Customer, in consideration for the referral of
Qualified New Merchants, will be an amount equal to the following, with respect
to each Qualified New Merchants:

(a) The product of (i) the Purchase Price paid by AMI to a Qualified New
Merchants under the applicable AMI Merchant Agreement, and (ii) * percent (*%).
(b) The product of (i) the net settlement amount remitted by FDMS to AMI with
respect to a Qualified New Merchant for the agreed upon cards on any given day,
and (ii) * percent (*%).

B.   Qualified Renewal Merchant: A Referred Merchant must satisfy all of the
following criteria to constitute a “Qualified Renewal Merchant”: (i) the
Referred Merchant previously constituted a Qualified New Merchant; (ii) AMI
consummated an additional AMI Merchant Agreement with the Referred Merchant
within six (6) months of AMI’s receipt of the total amount of Receivables
purchased under the previous AMI Merchant Agreement.       Upon and subject to
the terms and conditions of this Exhibit 1 and the other provisions of this
Amendment, the Commissions to be paid to Customer, in consideration for the
referral of Qualified Renewal Merchants, will be an amount equal to the
following, with respect to each Qualified Renewal Merchant:

(a) The product of (i) the Purchase Price paid by AMI to a Qualified Renewal
Merchant under the applicable AMI Merchant Agreement, and (ii) * percent (*%).

C.   Execution of AMI Merchant Agreement: FDMS represents and warrants that it
has caused AMI to agree to use its commercially reasonable efforts, subject to
its policies and procedures, to consummate an AMI Merchant Agreement with any
qualified Referred Merchant during the ninety (90) day period following AMI’s
receipt of the AMI Submission Package.

 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



D.   Competing Merchant Submissions: Customer acknowledges and agrees that
(i) AMI receives Merchant referrals and submissions of AMI Merchant Agreements
on behalf of Merchants from multiple channels and AMI’s employees and its web
site, and (ii) Customer will not be entitled to any Commissions with respect to
any Merchant for which another person submitted an AMI Submission Package to AMI
prior to Customer.   E.   Commission Dispute: Either party may dispute the
calculation of any component of Commissions with respect to this Exhibit 1
within one hundred (100) days of FDMS’s payment thereof by providing the other
party with written notice describing the dispute in reasonable detail. Such
party’s failure to so notify the other party of a dispute regarding any
component of Commissions will waive and bar the dispute.

 